Citation Nr: 0712864	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  07-00 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 50 percent.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty from December 1942 to 
January 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that, in part, granted service connection 
for post-traumatic stress disorder (PTSD) and assigned a 30 
percent evaluation for that disability.  After the appellant 
disagreed with the 30 percent initial PTSD evaluation, the RO 
increased the rating from 30 to 50 percent, effective from 
December 23, 2003; however, it is presumed that he is seeking 
the maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  The appellant is appealing the 
initial rating that was assigned to the psychiatric 
disability after service connection was granted.  As such, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is 
for application.

The appellant has submitted additional medical evidence and a 
written waiver of consideration of that additional evidence 
by the RO.  See 38 C.F.R. §§ 19.37, 20.1304.  The case is now 
ready for appellate review.

In April 2007, the appellant's case was advanced on the 
docket based on a finding of good cause, namely advanced age.  
See 38 C.F.R. § 20.900(c).

The issue of service connection for COPD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The appellant's PTSD is manifested by such symptoms as 
social isolation, intrusive thoughts, problems with anger 
management, depression, hypervigilance, nightmares, insomnia, 
memory problems and problematic interactions with others.

2.  VA mental health treatment records dated between February 
2004 and October 2006 indicate that the appellant's global 
assessment of functioning (GAF) was almost entirely in the 
range of 45 to 50.

3.  A letter from the appellant's Vet Center clinical social 
worker dated in February 2007 indicates that the appellant's 
PTSD had been productive of pronounced occupational and 
social impairment for several years.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for a 100 percent rating for the PTSD disability 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.126, 4.130 (Diagnostic Code 9411) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that PTSD is of greater severity than is 
contemplated by the currently assigned rating.  Having 
carefully considered the veteran's contentions in light of 
the evidence of record and the applicable law, the Board 
finds that the weight of such evidence is in approximate 
balance and the claim will be granted on this basis.  38 
U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under the General Rating Formula for Mental Disorders, a 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.

The appellant underwent a VA psychiatric examination in 
August 2004; the examiner reviewed the appellant's claims 
file.  The appellant's symptoms included intrusive thoughts, 
flashbacks, nightmares, sleep impairment, a restricted range 
of affect, a sense of hopelessness, a significant decrease in 
interests, social isolation, an inability to perform serial 
sevens or serial threes and difficulty with short-term recall 
testing.  The examiner rendered an Axis I diagnose of PTSD.  
The examiner assigned a current GAF score of 55.  The 
examiner noted that GAF score indicated that the appellant 
had moderate to serious symptoms with moderate to serious 
difficulty in occupational and social functioning.

A review of the appellant's VA outpatient mental health 
treatment records indicates that the appellant related in 
February 2004 that he had felt depressed for many years.  He 
reported that he would get upset easily, that he isolated 
himself, that he felt anxious in crowds, that he had trouble 
sleeping and that he had nightmares.  The examiner assigned a 
GAF score of 45 to 50.  In January 2005, the appellant 
reported experiencing panic attacks and he admitted to 
constant depression.  The appellant also reported problems 
sleeping and feeling amotivated, fatigued and sad.  The 
examiner rendered a GAF score of 45.  In April 2006, the 
appellant was still experiencing panic attacks.  The examiner 
assigned a GAF score of 50.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV 
describes a GAF score of 51 to 60 as reflecting a moderate 
level of impairment, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning, e.g., having few 
friends or having conflicts with peers or co-workers.  See 
38 C.F.R. § 4.130.  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  
Since the grant of service connection, the appellant's GAF 
scores have basically ranged from 45 to 50, with one of 55.  

The appellant has exhibited deficiencies in most areas, such 
as work, family relations, judgment, thinking, or mood, due 
to such symptoms as near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, as well as impaired impulse 
control, difficulty in adapting to stressful circumstances 
(including work or a worklike setting) and an inability to 
establish and maintain effective relationships.  He has also 
exhibited total social impairment and memory impairment.

The evidence reported above reflects that, since at least 
December 2003, the appellant has exhibited some PTSD symptoms 
that are enumerated among the criteria of both the 70 percent 
and 100 percent ratings.  It is unclear, however, whether the 
veteran's symptoms are attributable to PTSD, or to various 
other causes.  It is noted that the veteran may have a 
separate anxiety and or depressive disorder, which could be 
caused or aggravated by the death of his spouse or other 
service-connected and non-service-connected disorders.  

While further medical inquiry could be conducted with a view 
towards resolution of this question, it is doubtful that such 
research would assist the Board in its inquiry.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Observing 
that when it is not possible to separate the effects of a 
service-connected condition and a non- service-connected 
condition, the provisions of 38 C.F.R. § 3.102 mandates that 
reasonable doubt on any issue was to be resolved in the 
veteran's favor, and that all signs and symptoms be 
attributed to the service- connected condition).  

Affording the veteran the benefit of the doubt on the 
question of the severity of the disability under 
consideration, the Board finds that the criteria for a 100 
percent rating for PTSD have been met since the date service 
connection was granted.  Therefore, entitlement to an initial 
100 percent disability rating for PTSD is granted.


ORDER

Entitlement to an initial 100 percent disability rating for 
PTSD is granted, subject to the law and regulations governing 
the payment of monetary benefits.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the RO for action as described 
below.

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claims in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases where the 
service medical records are missing.  A non-exhaustive list 
of documents that may be substituted for service medical 
records in this case includes:  statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics, and private physicians where a veteran 
may have sought treatment, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations.  VA Adjudication Procedure Manual, Manual M21-
1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).

There is no determination on record whether or not the 
appellant's Army records are fire-related, although it 
appears from the claims file that his case is such a case.  
If the appellant's Army service medical records cannot be 
located, the RO must take necessary steps to identify and 
obtain alternate records for the appellant.

In addition, review of the claims file indicates that, in 
November 2005, the appellant was seen n a VA facility where 
it was noted that he had severe chronic obstructive pulmonary 
disease (COPD) and that he was under the care of a private 
pulmonologist.  No records from this pulmonologist are of 
record.  

Furthermore, the evidence of record indicates that the 
appellant was aboard military ships enroute to the European 
theater and back.  Thus exposure to shipboard asbestos was 
possible.  However, the appellant was never afforded a VA 
medical examination and no medical opinion solicited on the 
question of whether the current COPD could be related to any 
incident of the appellant's service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 
38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."

These considerations require a search for relevant military 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

For these reasons, this case is REMANDED for the following 
development:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006) and any other 
applicable legal precedent is completed.  
In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate his 
claim and of what part of such evidence 
he should obtain, and what part VA will 
yet attempt to obtain on his behalf, 
including VA records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran should also be told to 
provide any evidence in his possession 
pertinent to his claim.  38 C.F.R. 
§ 3.159 (2006).

2.  The AMC/RO should take appropriate 
steps to secure all Army medical records 
or alternative records for the veteran 
through official channels or any other 
appropriate source, including the 
appellant.  Any and all records obtained 
should be associated with the claims 
file.  If there are no records, the RO 
should so specifically find and the 
documentation used in making that 
determination should be set forth in the 
claims file.

3.  The AMC/RO should obtain from the 
veteran the names and addresses of all 
government and private physicians and/or 
medical facilities that have provided him 
with any treatment for his respiratory 
system since his separation from service, 
and secure all available relevant reports 
not already of record from those sources.  
In particular, records from treatment by 
any pulmonologist should be identified 
and obtained.  To the extent there is an 
attempt to obtain any of these records 
that is unsuccessful, the claims files 
should contain documentation of the 
attempts made.  The veteran and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

4.  After the above development is 
completed, the AMC/RO should arrange to 
have the appellant's claims file reviewed 
by an appropriate VA physician.  The 
claims file, along with all additional 
evidence obtained pursuant to the 
instructions above, must be made available 
to and reviewed by the physician.

The reviewer should examine the entire 
claims file and provide opinions on the 
following questions:  
        (a) Does the veteran currently 
suffer from any pulmonary pathology, and 
if so, what is the correct diagnosis for 
each such disorder? 
        
        (b) Is any of the veteran's current 
pulmonary pathology etiologically related 
to exposure to asbestos?
        
        (c) If there is current pulmonary 
pathology caused by exposure to asbestos, 
is it at least as likely as not that said 
pathology is etiologically related to 
exposure to asbestos occurring during the 
veteran's period of active military 
service (December 1942 to January 1946) 
or is it related to pre-service or post-
service asbestos exposure?  The reviewer 
should discuss the veteran's lifetime 
history of exposure to asbestos.
        
        (d) Is there is current pulmonary 
pathology that is not related to exposure 
to asbestos?  If so, is it at least as 
likely as not that said pathology is 
etiologically related to any incident of 
the veteran's period of active military 
service (December 1942 to January 1946)?  
The examiner should discuss the veteran's 
smoking history.
        
        (If deemed necessary, an examination 
should again be conducted to answer these 
questions.)

5.  Upon receipt of the report of the VA 
reviewer, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
reviewer for corrections or additions.

6.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claim.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant is hereby notified that it is the appellant's 
responsibility to report for scheduled examinations, if any, 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a scheduled VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


